DETAILED ACTION                                                                                                                                                                                                                                                                                                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8-10, 13, 19-21, and 24 recites the limitation "a second semiconductor chip stack".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the wording should recite, “a semiconductor chip stack”. 
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groothuis et al. (US 20160218085 A1; Groo).
Regarding claim 24, Groo discloses a semiconductor package comprising: a base layer (Fig. 1, 102 PCB; ¶12); a first semiconductor chip (Fig. 1, 118; ¶16) disposed over and spaced apart from the base layer; a second semiconductor chip stack (Fig. 1, plurality of 108; ¶13) disposed between the base layer and the first semiconductor chip, the second semiconductor chip stack including a plurality of second semiconductor chips (Fig. 1, plurality of 108; ¶13) that are stacked in a vertical direction; a first interconnector (Fig. 1, 130; ¶24) disposed between the base layer and the first semiconductor chip and disposed to be spaced apart from the second semiconductor chip stack, the first interconnector electrically connecting the first semiconductor chip and the base layer to supply power; and a second interconnector (Fig. 1, 130; ¶24) disposed between the base layer and the first semiconductor chip and disposed to be spaced apart from the second semiconductor chip stack and the first interconnector, the second interconnector electrically connecting the first semiconductor chip and the base layer to transmit a signal (the purpose of making electrical connections), wherein at least one of a width and a pitch of the first interconnector is greater than that of the second interconnector.
A width of the first interconnector is considered to be the entire width of the interconnector. A width of the second interconnector is considered to be half the total 
width of the second interconnector. Therefore, at least one of a width and a pitch of the first interconnector is greater than that of the second interconnector.
Groo is silent on connecting the first interconnector for supplying power. However one having ordinary skill in the art would connect the interconnect to power since a power source is needed for the device to function. 
Therefore, before the effective filing date it would have been obvious to one having ordinary skill in the art to connect one of the interconnectors to power for operating the high-power serializer/deserializer chip.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
US 20160218085 A1 discloses a first semiconductor chip over a stack of chips and a base layer, where the chip stack comprises tsv through the chips. The art is silent on a stack of bridge die between a first chip and a base layer, and separated from the semiconductor chip stack.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a bridge die stack disposed between the base layer and the first semiconductor chip and disposed to be spaced apart from the second semiconductor chip stack, the bridge die stack …electrically connecting the first semiconductor chip and the base layer …”, as recited in Claim 1, with the remaining features.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a first bridge die stack disposed between the base layer and the first semiconductor chip and disposed to be spaced apart from the second semiconductor chip stack, the first bridge die stack … electrically connecting the first semiconductor chip and the base layer …; and a second bridge die stack disposed between the base layer and the first semiconductor chip and disposed to be spaced apart from the second semiconductor chip stack and the first bridge die stack, the second bridge die stack … electrically connecting the first semiconductor chip and the base layer …, wherein the first bridge die stack and the second bridge die stack are different from each other,, as recited in Claim 13, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816